Citation Nr: 0307420	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  96-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic blepharitis and 
nasolacrimal duct obstruction, as secondary to exposure to 
mustard gas.  

(A dismissal of the veteran's appeal is the subject of a 
separate decision by the Board of Veterans' Appeals)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


DECISION TO VACATE

The veteran served on active duty from February 1946 to April 
1947.

In an August 23, 2001, decision, the Board of Veterans' 
Appeals (Board) denied service connection for chronic 
blepharitis and nascolacrimal duct obstruction, as secondary 
to exposure to mustard gas.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  

While the case was pending at the Court, the pro se 
appellant's spouse notified the Court in August 2002 of the 
veteran's death in March 2002 and moved for an extension of 
time until September 2002 to file a brief.  In August 2002, 
the Court held in abeyance the motion for an extension and 
ordered the veteran's spouse to provide the court with a copy 
of the veteran's death certificate and show cause why the 
August 23, 2001, Board decision should not be vacated and the 
appeal dismissed for lack of jurisdiction.  The veteran's 
spouse did not respond.  In a November 2002 order, the Court 
denied the spouse's August 2002 motion for an extension of 
time to file a brief; vacated the Board's August 23, 2001 
decision; dismissed the veteran's appeal for lack of 
jurisdiction; and remanded the case to the Board to have the 
appeal dismissed and the August 23, 2002, Board decision 
vacated.  

The Court held in Landicho v. Brown, 7 Vet. App. 42, 53-55 
(1994) that, when a veteran dies while an appeal is pending 
from the Board's denieal of the veteran's claim for 
disability compensation under chapter 11 of Title 38, Unites 
States Code, the appeal has become moot and the appropriate 
remedy is to vacate the Board's decision from which the 
appeal was taken and to dismiss the appeal.  See also 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996) 
(expressly agreeing with the Court's Landicho holding); 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  
Such action ensures that the Board decision, and the 
underlying regional office (RO) decision(s), will have no 
preclusive effect in the adjudication of any future accrued 
benefits claims derived from the veteran's entitlements.  It 
also nullifies the previous merits adjudication by the RO 
because that decision was subsumed in the Board decision.  
See Yoma v. Brown, 8 Vet. App. 298 (1995) (relying on 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995)); see also 
Hudgins v. Brown, 8 Vet. App. 365, 368 (1995) (per curiam 
order).  

Accordingly, the Board's August 23, 2001, decision is 
vacated.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

